11-1688-ag
Lin v. Holder
                                                                               BIA
                                                                       A073 535 210
                  UNITED STATES COURT OF APPEALS
                      FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of
New York, on the 31st day of January, two thousand twelve.

PRESENT:
         JOSEPH M. MCLAUGHLIN,
         DEBRA ANN LIVINGSTON,
         GERARD E. LYNCH,
             Circuit Judges.
_______________________________________

Bo Lin,
                Petitioner,

                v.                                      11-1688-ag
                                                        NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
_______________________________________

FOR PETITIONERS:                     Eric Y. Zheng, New York, New
                                     York.

FOR RESPONDENT:                      Tony West, Assistant Attorney
                                     General; Richard M. Evans,
                                     Assistant Director; Ann Carroll
                                     Varnon, Trial Attorney, Office
                              of Immigration Litigation,
                              United States Department of
                              Justice, Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

review is DENIED.

    Bo Lin, a native and citizen of China, seeks review of

an April 11, 2011, order of the BIA denying his motion to

reopen removal proceedings.     See In re Bo Lin, No. 073 535

210 (B.I.A. Apr. 11, 2011).     We assume the parties’

familiarity with the underlying facts and procedural history

of this case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517

(2d Cir. 2006).     Here, the BIA did not abuse its discretion

in denying Lin’s 2010 motion to reopen as untimely and

numerically barred because it was filed nearly twelve years

after his final order of removal, and after three previous

motions to reopen.     See 8 U.S.C. § 1229a(c)(7)(c)(i).

    Although the time limits on motions to reopen may be

excused when the movant demonstrates changed country

conditions, 8 U.S.C. § 1229a(c)(7)(C)(ii), we agree with the



                                2
BIA that only Lin’s personal circumstances had changed.

Lin’s claim was based on the fact that he converted to

Christianity while in the United States.   Our legal system

does not permit aliens “to disregard their orders and remain

in the United States long enough to change their personal

circumstances (e.g., by having children or practicing a

persecuted religion) and initiate new proceedings via a new

asylum application.”   Yuen Jin v. Mukasey, 538 F.3d 143,

151-56 (2d Cir. 2008); see also Wei Guang Wang v. BIA, 437
F.3d 270, 274 (2d Cir. 2006).

    As to the evidence Lin submitted describing worsened

conditions for Christians in China, substantial evidence

supports the BIA’s conclusion that the evidence did not

relate specifically to him, and any claim that he would be

persecuted was “speculative at best.”   See Jian Xing Huang

v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005); see also

Hongsheng Leng v. Mukasey, 528 F.3d 135, 142-43 (2d Cir.

2008).   Finally, we conclude that the BIA properly declined

to credit Lin’s remaining evidence based on the finding, in

the initial proceedings, that he was not credible.   See Qin

Wen Zheng v. Gonzales, 500 F.3d 143, 146-49 (2d Cir. 2007).




                                3
    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DENIED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              4